Citation Nr: 0400827	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  95-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES
1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  By a rating action of July 1994, the RO denied 
entitlement to service connection for PTSD.  A notice of 
disagreement (NOD) with this determination was received in 
September 1994.  VA treatment reports were received in 
December 1994 and February 1995.  Thereafter, a rating action 
in May 1995 confirmed the previous denial of the veteran's 
claim for service connection for PTSD.  A statement of the 
case (SOC), addressing service connection for PTSD, was 
issued in May 1995.  A substantive appeal was received in 
July 1995.

The veteran appeared and offered testimony regarding his 
claim for service connection for PTSD before a hearing 
officer at the RO in October 1995.  A transcript of this 
hearing is of record.  Additional VA treatment records were 
submitted at that hearing.  A supplemental statement of the 
case (SSOC) concerning PTSD was issued in December 1995.  

By a rating action in February 1996, the RO denied service 
connection for asthma.  A NOD with that determination was 
received in February 1996.  A SOC was issued in April 1996.  
The veteran's substantive appeal was received in May 1996.

In March 1999, the veteran appeared at a hearing before a 
member of the Board, sitting at New York, New York.  A 
transcript of that hearing is also of record.  The appeal was 
subsequently remanded to the RO by the Board in July 1999.  

The case was recently returned to the Board by the VARO.  As 
the Board Member (now called Veterans Law Judge) who held the 
March 1999 hearing has since retired, the veteran was 
afforded an opportunity to have another hearing in a 
September 2003 inquiry letter.  The veteran did not respond 
to the letter.  Thus, because he has not provided VA with the 
most basic information that is necessary in order to assist 
him, VA is precluded from further action on this point.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (veteran 
cannot passively wait for [help] in circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.) 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Previously, rating actions noted that there was no 
established diagnosis of PTSD; however, the Board noted in 
the July 1999 remand that veteran testified that he 
participated for three to four years in a "Day Program for 
PTSD" at the VA Medical Center, New York, New York.  The 
veteran also testified that PTSD was diagnosed at the VA 
Medical Center, San Juan, Puerto Rico, and that he received 
Social Security disability based on PTSD.  Finally, the 
veteran testified that he received treatment for asthma at 
the New York VA Medical Center in the 1980s.  Therefore, 
further developmental action was ordered.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

That development revealed that PTSD and schizophrenia 
symptoms were assessed by a Registered Nurse in VA outpatient 
treatment and other records dated in 1996, 1997, 1998 and 
1999.  In November 1996, a VA staff psychiatrist diagnosed 
the veteran with Generalized Anxiety Disorder (GAD).  In 
August 1998, the diagnosis included "Rule Out" PTSD.  It 
does not appear, however, that any diagnostic or clinical 
testing has been accomplished on this matter.  The 
representative previously asked for a VA compensation 
examination, and, although further delay is unfortunate, the 
Board agrees that one is now necessitated by the evidence of 
record in order to determine whether there is nexus between 
any verified in-service stressor and a diagnosis of PTSD.  
See 38 C.F.R. § 3.303(f) (2003).  

Additionally, some of the veteran's hearing testimony with 
respect to his in-service treatment for a lung or respiratory 
condition is verified by the Service Medical Records (SMRs).  
Specifically, he was diagnosed with acute bronchitis, in 
February 1967; he was assessed with chest pain, and 
questionable right base pneumonia on x-ray, in January 1968; 
and further hospitalization records show that he was 
diagnosed with acute bronchitis in February 1968.  

The veteran previously indicated that although he was treated 
shortly after service until the 1980s, by Dr. Thomas George 
for a respiratory condition.  Dr. George's clinic reportedly 
is now closed, and it was presumed that those records were no 
longer available.  Yet, whether these records are definitely 
not available has yet to be determined.

A December 1995 VA hospitalization record shows that the 
veteran was assessed with an acute exacerbation of his 
asthma.  Recent VA treatment records report an oral history 
of asthma since service, however, it is not shown that this 
assessment is based on anything other than the veteran's oral 
history.  

Although significant laboratory and clinical testing was 
completed at the time of the veteran's in-service 
hospitalization for suspected pneumonia, and although his 
representative argues the appellant currently suffers from 
bronchial asthma that originated as bronchitis in-service, 
based on the evidence of record the Board is unable to 
determine whether the claimant's current bronchial asthma is 
related to any symptoms presented while on active duty.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, a VA 
examination with an opinion would also be useful in this 
case.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  Send the veteran VA Form 21-4142 and 
inform him that evidence from Dr. George 
showing that he was treated for asthma 
shortly after his discharge from service 
would be of significant importance in his 
appeal. Hence, the appellant should 
attempt to locate Dr. George's current 
address and provide it to VA, so that 
efforts may be undertaken to try and 
secure those records.  Additionally, if 
the appellant has any other evidence 
which may substantiate his claims, (such 
as other medical evidence), he should 
submit such evidence (with any necessary 
English translation) at this time.  

2.  After an appropriate period of time 
has elapsed for a response, the RO should 
schedule the following VA examinations.  
The claims folders must be provided to 
and reviewed by each examiner.  

(A) An initial PTSD examination in 
order to determine whether the 
veteran has PTSD due to his claimed 
Vietnam stressors.  Absent 
independent verification of a 
stressor in the claims folder the 
examining psychiatrist should not 
presume the credibility of any 
claimed stressors.  Following the 
examination the psychiatrist should 
opine whether or not the veteran 
currently meets the DSM-IV criterion 
for a diagnosis of PTSD.  If so, the 
examiner should opine whether it is 
at least as likely as not that PTSD 
is due to a independently verified 
in service stressor.  A complete 
rationale must be offered for any 
opinion provided. 

(B)  A pulmonary examination to 
determine the nature and etiology of 
any diagnosed bronchial asthma.  
Following the examination the 
pulmonologist must opine whether it 
is at least as likely as not that 
bronchial asthma is related to the 
veteran's active duty service, to 
include in-service respiratory 
symptoms.  A complete rationale must 
be provided for any opinion offered. 

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  The RO 
should also ensure that all documents in 
the claims folder include English 
language translations.

4.  The RO should then readjudicate the 
claims on a de novo basis, and conduct 
any additional development deemed 
appropriate at this time.  If benefits 
are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



